Plaintiffs in error, Maud Thomason and Lee Thomason, prosecute this proceeding in this court from an order granting defendant in error a new trial. The record shows that the motion for new trial was overruled in the district court of Okfuskee county on the 21st day of October, 1911. The case made was filed in this court on the 23d day of April, 1912, two days beyond the six months allowed by statute for perfecting an appeal. Defendant in error has filed his motion to dismiss the *Page 87 
appeal on the ground that this court has no jurisdiction to hear and determine said matter upon its merits, for the reason that said petition in error and case-made were not filed in this court within six months from the date of the order appealed from. It is undoubtedly the law in this jurisdiction that, unless the case made and petition in error are filed in this court within the time allowed by chapter 18, p. 35, Sess. Laws 1910-11, no jurisdiction is conferred upon this court to hear and determine said matter on its merits.
We are therefore of the opinion that the motion to dismiss the appeal is well taken, and that the same should be, and is, sustained.
All the justices concur.